DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Response to Election/Restriction requirement, Applicants elect Group I, including claims 1-8.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-4 limitations “recite various ‘unit’ like interface unit; signal processing unit; a synchronization pulse generation unit; output synchronization unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-2, 5-8 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by LIN (US Pub No. 2019/0056476).
Claim 1, LIN discloses an automotive sensor integration module comprising: a plurality of sensors (par [0014, 0028] “discloses a technique of an automotive radar sensor, integrated circuit”) differing from each other in at least one of a sensing period or an output data format (par [0051, 0055] “applied for environmental sensors, such as a camera, Lidar, car to car/infrastructure communication (V2X), including other radar units equipped in the same vehicle; an interference detection mode of operation, an interference detection time period is inserted into a radar unit's operational timing. Such an interference detection time period may be employed by radar sensors for monitoring”); an interface 
Claim 2, LIN further discloses the automotive sensor integration module of claim 1, wherein the plurality of sensors, the interface unit, and the signal processing unit are mounted on at least one circuit board (par [0055]). 
Claim 5, LIN further discloses the automotive sensor integration module of claim 1, wherein the plurality of sensors are configured to detect an object located outside a vehicle (par [0040]). 
Claim 6, LIN further discloses the automotive sensor integration module of claim 5, wherein the plurality of sensors comprise at least one of an optical camera, an infrared camera, a radar, and a lidar (par [0055]). 
Claim 7, LIN further discloses the automotive sensor integration module of claim 6, wherein at least one of the optical camera, the infrared camera, the radar, or the lidar is mounted on one or more circuit boards (par [0028, 0055]). 
Claim 8. The automotive sensor integration module of claim 7, wherein at least one of the optical camera, at least one of the infrared camera, at least one of the radar, and at least one of the lidar are mounted on one of the circuit boards (par [0042, 0055]).
Allowable Subject Matter
s 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646